

Exhibit 10.3

EXECUTIVE SEVERANCE
 
AND CHANGE IN CONTROL AGREEMENT
 
In this Executive Severance and Change in Control Agreement dated as of
________ __, 20__ (the “Agreement”), Centene Corporation, including its
subsidiaries (collectively referred to as the “Company”), and
___________________ (“Executive”), intending to be legally bound and for good
and valuable consideration, agree as follows:
 
1. Definitions.  For purposes of this Agreement, the following terms shall have
the definitions as set forth below:
 
(a) “Accrued Obligations” shall mean, as of the date of termination, the sum of
(A) Executive’s then-current base salary (disregarding any reduction
constituting Good Reason) through the date of termination to the extent not
theretofore paid, (B) any vacation pay, sick pay, and expense reimbursements
earned and accrued by the Executive as of the date of termination to the extent
not theretofore paid.  For the purpose of this definition of “Accrued
Obligations”, except as provided in the applicable plan, program or policy,
amounts shall be deemed to accrue ratably over the period during which they are
earned, but no discretionary compensation shall be deemed earned or accrued
until it is specifically approved by the Company’s Chief Executive Officer or
his/her designee in accordance with the applicable plan, program or policy.
 
(b) “Cause” shall include acts or omissions that the Company determines in
writing, after affording the Executive an opportunity to be heard, are  (i)
criminal, dishonest or fraudulent or constitute  misconduct that reflect
negatively on the reputation of the Company (including any parent, subsidiary,
affiliate or division of the Company); (ii) acts or omissions that could expose
the Company or any parent, subsidiary, affiliate or division of the Company to
claims of illegal harassment or discrimination in employment;(iii) material
breaches of this Agreement; or (iv) continued and repeated failure to perform
substantially the duties of his/her employment.
 
(c)  “Change in Control” shall be deemed to have occurred if any of the events
set forth in any one of the following clauses shall occur:  (A) any Person (as
defined in section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and as such term is modified in sections 13(d) and 14(d)
of the Exchange Act), excluding a group of persons including Executive, is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding securities; (B) individuals who, as of the date of this Agreement,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
a majority thereof (provided, however, that an individual becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Company’s stockholders, was approved by at least a majority of
the directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board); or (C)
the stockholders of the Company consummate a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation.
 
(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(e) “Disability” means the disability of the Executive as defined in Section
409A(a)(2)(C) of the Code
 
(f) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
(g) “Good Reason” shall mean, at or after a Change in Control, (i) a reduction
in Executive’s annual base salary or annual bonus potential from those in effect
immediately prior to the Change in Control, (ii) a material adverse change in
Executive’s position with the Company or the nature or scope of Executive’s
duties from those in effect immediately prior to the Change in Control,  or
(iii) a demand by the Company or the entity surviving the transaction that
resulted in the Change in Control that Executive relocate outside of the
_____________ metropolitan area which Executive refuses, Executive must provide
written notice to the Company of the existence of Good Reason no later than 90
days after its initial existence, the Company shall have a period of 30 days
following its receipt of such written notice during which it may remedy in all
material respects the Good Reason condition identified in such written
notice.  If the Company fails to remedy in all material respects such Good
Reason condition, the Executive shall be deemed to have terminated his/her
employment for Good Reason.
 
(h) “Qualifying Termination” shall mean a termination of Executive’s employment
by the Company without Cause (and other than due to Executive’s death or
Disability) or by Executive at or after a Change in Control for Good Reason.
 
2. Employee Benefits; Vacation.  The Executive and/or the Executive’s
dependents, as the case may be, shall participate in employee and executive
retirement, medical, dental, vision, disability, group and/or executive life,
accidental death and travel accident insurance, and similar benefit plans and
programs of the Company, subject to the terms and conditions thereof, as in
effect from time to time with respect generally to senior executives employed by
the Company.  Executive shall be entitled to be paid these benefits upon
termination in accordance with the terms of the applicable Plans, or, if not
governed by ERISA, pursuant to the policies and practices of the Company as in
effect from time to time with respect to senior executives employed by the
Company.
 
3. Severance Pay.  Should Executive’s employment with the Company be terminated
due to a Qualifying Termination that is not a Change in Control Termination, in
addition to the Executive’s Accrued Obligations, the Company agrees to pay or
provide the following compensation and benefits during the severance period:
 
(a) Severance pay to Executive in the form of twelve (12) months of salary
continuation determined using Executive’s then-current base salary (disregarding
any reduction constituting Good Reason). All payments otherwise payable under
this paragraph 3(a) of this agreement will be reduced by the amount of any
compensation receivable or which Employee expects to receive attributable to
subsequent employment through the severance period.
 
(b) A prorated annual bonus for the year in which Executive’s date of
termination occurs based on the degree of achievement of goals under the bonus
program in effect at the time of termination and the portion of the year elapsed
as of the date of termination.  The degree of achievement of goals shall be
determined in accordance with the bonus program, except that should any goals be
of a subjective nature, the degree of achievement therefore shall be determined
by the Company in its sole discretion.  Any such bonus amount shall be paid in a
single, lump sum payment at the same time as annual bonuses for the year are
paid to the Company’s officers generally.
 
(c) Subject to Section 7, during the twelve (12) month period of salary
continuation, the Company shall pay for a portion of the health and dental
insurance continuation coverage (collectively “Medical Coverage”) to which the
Executive is entitled under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), subject to the Executive’s timely election of COBRA
healthcare continuation coverage.  For such twelve (12) month period, the
terminated Executive will be responsible to pay contributions for Medical
Coverage provided under this Section 3(c) in the same amount as is charged to
similar active employees for similar coverage, rather than the full COBRA
premium amount, and the Company shall pay the remainder of the COBRA premium
amount.
 
(d) Subject to Section 7, during the twelve (12) month period of salary
continuation, if consistent with the applicable Plan and equity award
agreements, the Executive’s existing equity awards shall continue to vest, and
options shall continue to be exercisable to the extent that their original terms
have not then expired.
 
(e) If the Executive is a “specified employee” (within the meaning of Code
Section 409A(a)(2)(B)(i)) of the Company at the time of his or her Qualified
Termination and if the separation payments under this Section 3 are on account
of an “involuntary separation of service” (as defined in Treasury Regulation
Section 1.409A-1(n)), the Executive shall receive payments during the six (6)
month period immediately following the date of his or her Qualified Termination
as otherwise provided under this Section 3 for such six month period except that
the total amount of such payments shall not exceed the lesser of the amount
specified under (x) Treasury Regulation Section 1.409A-1(9)(iii)(A)(1) or (y)
Treasury Regulation Section 1.409A-1(9)(iii)(A)(2) or any successor
regulations.  To the extent the amounts otherwise payable during such six (6)
month period under this Section 3 exceed the amounts payable under the
immediately preceding sentence, such excess amounts shall be paid in single sum
on the first regular payroll date of the Company immediately following the six
(6) month anniversary of the date of such Qualified Termination.  If the Company
reasonably determines that such termination is not an involuntary separation
from service, amounts that would otherwise have been paid during the six (6)
month period immediately following the date of the Executive’s Qualified
Termination under this Section 3 shall be paid in a single sum on the first
payroll date of the Company immediately following the six month anniversary of
the Executive’s Qualified Termination.  This Section 3(e) shall not apply to
payments under Section 3(c).
 
(f) If amounts are payable under this Section 3, no amounts shall be payable
under Section 5.
 
4. Change in Control.  The Company shall pay to Executive the severance
described in Section 5 if Executive’s employment with the Company and all its
subsidiaries is terminated under the circumstances described below (a “Change in
Control Termination”):
 
(a) The Executive’s employment with the Company and all of its subsidiaries is
terminated:
 
(i) On the day of, or within twenty-four (24) months after, the occurrence of a
Change in Control; or
 
     Prior to a Change in Control but at the request of any third party
participating in or causing the Change in Control; and
 
(ii) The termination of Executive’s employment was a Qualifying Termination.
 
5. Change in Control Severance Pay.
 
        (a) In the event of a Change in Control Termination, in addition to the
Executive’s Accrued Obligations, the Company agrees to pay Executive severance
pay equal to the product of (x) the sum of (i) the Executive’s annual base
salary, plus (ii) the average of the last two (2) annual cash bonuses paid to
the Executive during the two (2) most recently completed full fiscal years of
the Company, multiplied by two.    Such amount will be paid in an undiscounted
lump sum.  In addition, Executive will receive a prorated target annual bonus
(based on the Executive’s position and as determined by the Compensation
Committee of the Board) for the year in which such termination occurs. During
the eighteen (18) month period following the Change in Control Termination, the
Company shall pay for the Executive’s entire Medical Coverage to which Executive
is entitled under the Consolidated Omnibus Budget Reconciliation Act of
1985.  The Company will continue to maintain and pay all expenses associated
with the corporate-owned life insurance policy for the benefit of Executive’s
beneficiaries for the remainder of Executive’s life.  For purposes of
calculating the amount of severance in this Section 5(a) due as a result of a
Qualifying Termination, the Executive’s base salary will be based on the highest
amount of such base salary during the two (2) year period ending on the date of
termination.
 
(b) Any stock awards, stock options, stock appreciation rights or other
equity-based awards that were outstanding immediately prior to the Change in
Control Termination shall, to the extent not then vested and if consistent with
the terms of the applicable plan and equity award agreement, fully vest and
become exercisable as of the date of the Change in Control Termination and
Executive shall have the right to exercise any such stock option, stock
appreciation right, or other exercisable equity-based award until the earlier to
occur of (i) one (1) year from the date of the Change in Control Termination and
(ii) the expiration date of such stock option, stock appreciation right or other
equity-based award as set forth in the agreement evidencing such award.
 
(c) If the Executive is a “specified employee” (within the meaning of Code
Section 409A(a)(2)(B)(i)) of the Company at the time of his or her Change of
Control Termination and if the separation payment under this Section 5 is on
account of an “involuntary separation of service” (as defined in Treasury
Regulation Section 1.409A-1(n)), the Executive shall receive a payment
immediately following the date of his or her Change of Control Termination as
otherwise provided under this Section 5 except that such payment shall not
exceed the lesser of the amount specified under (x) Treasury Regulation Section
1.409A-1(9)(iii)(A)(1) or (y) Treasury Regulation Section 1.409A-1(9)(iii)(A)(2)
or any successor regulations. To the extent the amount otherwise payable
immediately following the Change in Control under this Section 5 exceeds the
amount payable under the immediately preceding sentence, such excess amount
shall be paid in single sum on the first regular payroll date of the Company
immediately following the six (6) month anniversary of the date of such Change
on Control Termination.  If the Company reasonably determines that such
termination is not an involuntary separation from service, the amount that would
otherwise have been paid immediately following the date of the Executive’s
Change of Control Termination under this Section 5 shall be paid in a single sum
on the first payroll date of the Company immediately following the six month
anniversary of the Executive’s Change in Control Termination.  This Section
5(c)) shall not apply to payments under Section 5(a) for Medical Coverage and
life insurance.
 
(d) If amounts are payable under this Section 5, no amounts shall be payable
under Section 3.
 
6. Gross-Up Payment.  If, for any reason, any part or all of the amounts payable
to Executive under this Agreement (or otherwise, if such amounts are in the
nature of compensation paid or payable by the Company or any of its subsidiaries
after there has been a Change in Control) are deemed to be “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code or any successor
or similar provision, subject to the following provisions of this Section 6, the
Company shall pay to Executive, in addition to all other amounts that Executive
may be entitled to receive, an amount which, after all federal, state, and local
taxes (of whatever kind) imposed on Executive with respect to such amount are
subtracted there from, is equal to the excise taxes (which shall include any
interest and penalties related thereto) imposed on such excess parachute
payments pursuant to Section 4999 of the Code or any successor or similar
provision.  Such amount will be paid to the Executive no later than the last day
of the calendar year immediately following the calendar year in which the
Executive pays such amount to the appropriate governmental authority.  In the
event the amount of excess parachute payments paid or payable to Executive do
not exceed 330% of Executive’s “base amount” determined pursuant to Section 280G
of the Code, then the additional payment described in the preceding sentence
shall not be paid and the severance pay payable to Executive hereunder shall be
reduced such that no amounts paid or payable to Executive shall be deemed excess
parachute payments subject to excise tax under Section 4999 of the Code.  All
determinations required to be made under this Section 6 and the assumptions to
be utilized in arriving at such determination shall be made by an independent,
nationally recognized accounting firm designated by the Company (the
“Auditor”).  The Auditor shall provide detailed supporting calculations to both
the Company and the Employee within fifteen (15) business days of the receipt of
notice from the Executive or the Company that there has been a Payment, or such
earlier time as is requested by the Company.  All fees and expenses of the
Auditor shall be paid by the Company.  All determinations made by the Auditor
shall be binding upon the Company and the Executive.
 
7. Conditions.  Any payments or benefits made or provided pursuant to this
Agreement are subject to Executive’s:
 
(i) compliance with the provisions of Section 8 hereof;
 
(ii) delivery to the Company of an executed full and complete Release, on a form
then acceptable to the Company, with such terms as needed under then applicable
law to give full effect to its intent and purpose; and
 
(iii) delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.
 
Notwithstanding the due date of any post-employment payments, any amounts due
under this Agreement shall not be due until after the expiration of any
revocation period applicable to the Release.  Nevertheless, upon any termination
of Executive’s employment, Executive shall be entitled to receive the Accrued
Obligations, payable within thirty (30) days after the date of termination or in
accordance with the applicable plan, program or policy.
 
8. Executive’s Covenants.  Executive acknowledges that the above consideration,
absent this Agreement, is beyond what the Company is obligated to pay.  In
consideration of the opportunity for severance benefits and payments specified
above, and other good and valuable consideration, Executive agrees to the
following, which shall continue to apply in the event Executive’s employment is
terminated by either party for any reason:
 
(a) Confidential Information.  As used in this Section 8, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary information relating to the Company or the business of the Company,
including information relating to financial statements, customer lists and
identities, potential customers, customer contacts, employee skills and
compensation, employee data, suppliers, acquisition targets, servicing methods,
equipment, programs, strategies and information, analyses, marketing plans and
strategies, pricing, profit margins, financial, promotional, marketing, training
or operational information, and other information developed or used by the
Company that is not known generally to the public or the industry.  Confidential
Information shall not include any information that is in the public domain or
becomes known in the public domain through no wrongful act on the part of
Executive.
 
(b) Non-Disclosure.  Executive agrees that the Confidential Information is a
valuable, special and unique asset of the Company’s business, that such
Confidential Information is important to the Company and the effective operation
of the Company’s business, and that during employment with the Company and at
all times thereafter, Executive shall not, directly or indirectly, disclose to
any competitor or other person or entity (other than current employees of the
Company) any Confidential Information that Executive obtains while performing
services for the Company, except as may be required in Executive’s reasonable
judgment to fulfill his/her duties hereunder or to comply with any applicable
legal obligation.
 
(c) Non-Competition; Non-Solicitation.
 
(i) During Executive’s employment with the Company and for the period of twelve
(12) months immediately after the termination of Executive’s employment with the
Company (including any parent, subsidiary, affiliate or division of the Company)
for any reason whatsoever, and whether voluntary or involuntary, Executive shall
not invest in (other than in a publicly traded company with a maximum investment
of no more than 1% of outstanding shares), counsel, advise, consult, be employed
or otherwise engaged by or with any entity or enterprise (“Competitor”) that
competes with (A) the Company’s business of providing Medicaid managed care
services, Medicaid-related services, behavioral health, nurse triage or pharmacy
compliance specialty services or (B) any other business in which, after the date
of this Agreement, the Company (or any parent, subsidiary, affiliate or division
of the Company) becomes engaged (or has taken substantial steps in which to
become engaged) on or prior to the date of termination of Executive’s
employment. For purposes of paragraph 8, Executive agrees that this agreement
not to compete applies to any Competitor that does business within the state of
Missouri or and any other state in which Centene does business, and that such
geographical limitation is reasonable.
 
(ii) During Executive’s employment with the Company (or any parent, subsidiary,
affiliate or division of the Company) and for the period of twelve (12) months
immediately after the termination of Executive’s employment with the Company (or
any parent, subsidiary, affiliate or division of the Company) for any reason
whatsoever, and whether voluntary or involuntary (“Restricted Period”),
Executive will not, either directly or indirectly, either for himself or for any
other person, firm, company or corporation, call upon, solicit, divert, or take
away, or attempt to solicit, divert or take away any of the customers,
prospective customers, business, vendors or suppliers of the Company (or any
parent, subsidiary, affiliate or division of the Company) that Executive had
dealings with, or responsibility for, or about which Executive had access to the
Company’s Confidential Information or such customers’, vendors’ or suppliers’
confidential information.
 
(iii) Executive shall not, at any time during the Restricted Period, without the
prior written consent of the Company, (1) directly or indirectly, solicit,
recruit, hire, or employ (whether as an employee, officer, director, agent,
consultant or independent contractor) any person who was or is at any time
during the previous six (6) months an employee, representative, officer or
director of the Company (or any parent, subsidiary, affiliate or division of the
Company); or (2) take any action to encourage or induce any employee,
representative, officer or director of the Company (or any parent, subsidiary,
affiliate or division of the Company) to cease their relationship with the
Company (or any parent, subsidiary, affiliate or division of the Company) for
any reason.
 
(iv) This Section 8(c) shall not apply if a "Change in Control" (as defined in
Section 1(c)) occurs under Section 1(c)B thereof, or if such Change in Control
occurs under Section 1(c)A or 1(c)C thereof without the prior approval,
recommendation or consent of the Board of Directors of the Corporation.
 
(d) Enforcement.  If any of the provisions or subparts of this Section 8 shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions or subparts thereof shall nevertheless continue to be valid
and enforceable according to their terms.  Further, if any restriction contained
in the provisions or subparts of this Section 8 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.
 
(e) Remedies for Breach.
 
(i) Because Executive’s services are unique and because Executive has access to
the Company’s Confidential Information, the parties agree that any breach or
threatened breach of this Section 8 will cause irreparable harm to the Company
and that money damages alone would be an inadequate remedy.  The parties
therefore agree that, in the event of any breach or threatened breach of this
Section 8, and in addition to all other rights and remedies available to it
under this Agreement or otherwise, and whether in equity or at law, the Company
may apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief, without a bond, in order to enforce or prevent any
violations of the provisions of this Section 8.
 
(ii) Executive acknowledges and understands that, but for agreeing to be bound
to the provisions of this Section 8, Executive would not be entitled to receive
the benefits and payments promised by Employer pursuant to Section 3, including
all subparts thereto.  Executive agrees that any breach of this Section 8 would
constitute a material breach of this Agreement and subjects Executive to the
forfeiture of all payments made pursuant to Section 3 of this Agreement, as well
as the forfeiture of any of the Executive’s existing equity awards, as
referenced in Section 3(d).  Employer expressly reserves the right to pursue all
other legal and equitable remedies available to it by virtue of any breach of
this Section 8, including without limitation injunctive relief as provided in
Section 8(e)(i) above.
 
(iii) Executive acknowledges and agrees that the remedies provided for in this
Section 8(e) are cumulative and not exclusive of any and other remedies
available under this Agreement or otherwise, and whether in equity or at
law.  In that regard, Executive acknowledges and agrees that, while the
forfeiture of payments and benefits referenced in Section 8(e)(ii) is
appropriate in the event of a breach of Section 8, injunctive relief to prevent
a continuing breach would still be necessary to give the Company an adequate
remedy.
 
(f) Survival.  The provisions of this Section 8 shall survive and continue in
full force in accordance with their terms notwithstanding any termination of
this Agreement or any termination of Executive’s employment for any reason
(whether voluntary or involuntary).
 
9. Outplacement and Subsequent Employment.  For a period of up to six (6) months
from the date of the Qualifying Termination, the Company shall provide
outplacement services to Executive that are comparable to other Executives at
this level who have terminated.  Outplacement services shall be provided by an
entity selected by the Company.  The Executive will use his/her best efforts,
consistent with the terms of Section 8, to become gainfully employed during the
period the Executive is receiving benefits under this Agreement.  If the
Executive accepts other employment during the severance period he/she will
promptly notify Company of the compensation receivable or which the Executive
expects to receive from that employment that is attributable to the remaining
period of the severance period.  All payments otherwise payable under this
Agreement, with the exception of payments made pursuant to Section 6, may be
reduced, in the discretion of the Company, by the amount of any compensation
receivable or which the Executive expects to receive attributable to subsequent
employment through the severance period.
 
10. Reformation.  If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.
 
11. Governing Law; Venue.  This Agreement will be governed under the internal
laws of the State of Missouri, without regard to its conflict of law
principles.  Executive agrees that the State and Federal courts located in the
State of Missouri shall have exclusive jurisdiction in any action, suit or
proceeding based on or arising out of this Agreement, and Executive hereby:  (a)
submits to the personal jurisdiction of such courts; (b) consents to the service
of process in connection with any action, suit, or proceeding against Executive;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction, venue or service of
process.
 
12. Attorneys’ Fees.  Executive and the Company agree that, in the event a
dispute arises that concerns paragraph 8 of this Agreement, the Prevailing Party
shall be entitled to recover all of their reasonable fees and expenses,
including, without limitation, reasonable attorneys’ fees and expenses incurred
in connection with the dispute.  A “Prevailing Party” is one who is successful
on any significant substantive issue in the action and achieves either a
judgment in such party’s favor or some other affirmative recovery.
 
13. No Contract of Employment.  This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with the
Company is terminable at will by either party with or without cause and with or
without notice.
 
14. Conflict.  If any provision of this Agreement conflicts with any other
agreement, policy, plan, practice or other the Company document, then the
provisions of this Agreement will control.  This Agreement will supersede any
prior agreement between Executive and the Company with respect to the subject
matter contained herein and may be amended only by a writing signed by an
officer of the Company and the Executive.
 
15. Code Section 409A.  To the extent applicable, it is intended that this
Agreement shall comply with the provisions of Section 409A of the Code, and this
Agreement shall be construed and applied in a manner consistent with this
intent.  In the event that any payment or benefit under this Agreement is
determined by the Company to be in the nature of a deferral of compensation, the
Company and the Executive hereby agree to take such actions, not otherwise
provided herein, as may be mutually agreed between the parties to ensure that
such payments comply with the applicable provisions of Section 409A of the Code
and the Treasury Regulations thereunder.  To the extent that any payment or
benefit under this Agreement is modified by reason of this Section 15, it shall
be modified in a manner that complies with Section 409A and preserves to the
maximum possible extent the economic costs or value thereof (as applies) to the
respective parties (determined on a pre-tax basis).
 
16. Withholding.  All compensation paid or provided to Executive under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.
 
17. Assignment.  This Agreement shall be for the benefit of and shall be binding
upon the Company and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns.  Executive
expressly consents to the Company assigning this Agreement, including the
provisions of Section 8 hereof.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.
 
IN WITNESS WHEREOF, Executive and the Company, by its duly authorized
representatives, have executed this Agreement effective as of the date set forth
below.



 
CENTENE CORPORATION



 
[Executive]
By:                                                                



 
Date
 
Date


 